

Exhibit 10.3
EXTERRAN CORPORATION


AWARD NOTICE AND AGREEMENT
PERFORMANCE CASH-SETTLED UNITS


Exterran Corporation (the “Company”) has granted to you a Performance Award
(your “Award”) under the Exterran Corporation 2015 Stock Incentive Plan (as may
be amended from time to time, the “Plan”). All capitalized terms not explicitly
defined in this Award Notice and Agreement (the “Award Notice”) but defined in
the Plan shall have the respective meanings ascribed to them in the Plan.


The main terms of your Award are as follows:


1.Award. You have been granted a number of performance units (the “Performance
Units”), the payout of which is based on the attainment of certain performance
measures as described herein. The Award is granted at Target (as defined on
Exhibit A); however, the actual number of Performance Units that become earned
and payable hereunder may be greater or less than your Target Award. “Target
Award” means the number of Performance Units that would be earned by you if the
Performance Measures (as specified on Exhibit A) are met at the applicable
target level at the end of the Performance Period.


2.Grant Date. The Grant Date of this Award is the date of approval by the Board
of Directors of the Company or an appropriate committee of the Board of
Directors.


3.Vesting. Subject to Sections 4, 5 and 6 below, your Award will become payable
(as provided in Section 6) at 0% to 200% of the Performance Units based on
achievement by the Company of the applicable pre-determined Performance Measures
over the applicable performance period (the “Performance Period”). The
Performance Units subject to this Award will vest on the second anniversary of
the Grant Date (“Vest Date”); however, except as set forth in Sections 4 and 5
below, you must remain in continuous service as an Employee of the Company or
one of its Affiliates at all times from the Grant Date up to and including the
applicable Vest Date for the Award to vest.


Exhibit A hereto provides (a) the Performance Period for your Award, (b) an
explanation of the Company’s Performance Measures and (c) the percentage of the
Award that you may earn, if any, based on the achievement of the Performance
Measures.


4.Termination of Service.


(a) Subject to Sections 4(b) and 4(c) below, if your status as an Employee with
the Company or an Affiliate terminates for any reason, the unvested portion of
your Award will be automatically cancelled and forfeited on the date of such
termination unless the Committee directs otherwise.


(b) If your status as an Employee of the Company or an Affiliate terminates as a
result of your death or Disability, your Target Award will immediately vest in
full and all restrictions applicable to your Award will cease as of that date.
Any such date on which such accelerated vesting occurs pursuant to this Section
4(b) is referred to in this Award Notice as an “Accelerated Vest Date”. Not
later than the sixtieth (60th) day following the Accelerated Vest Date, you will
receive a lump sum cash payment equal to your Target Award multiplied by the
Fair Market Value of a share of Common Stock on the Accelerated Vest Date, less
applicable taxes and withholdings.


(c) In the event your status as an Employee is terminated and the Committee
desires in its discretion to accelerate vesting of your Award, you agree that,
in consideration of the Committee’s agreement to vest your Award, if required
you will execute an additional agreement containing additional obligations
pertaining to the Company.
1


Exterran Corporation 2020 Performance Award



--------------------------------------------------------------------------------





5.Corporate Change. Notwithstanding anything to the contrary in this Award
Notice, this section will govern the vesting of your Award on and after the date
a Corporate Change is consummated.


(a)If, in connection with a Corporate Change, the Company’s successor replaces
your existing Award (a “Replaced Award”) with a Replacement Award, and your
employment is thereafter terminated by the Company (or the Company’s successor)
without Cause within 18 months following the Corporate Change, then the unvested
portion of your Replacement Award, if any, as of the date of your termination of
employment will become 100% vested and free of all restrictions, with payment
made not later than the sixtieth (60th) day following your termination of
employment; provided that if the level of performance achieved by the Company
with respect to the Performance Measures in Section 6 below has not been
determined, then such Performance Measures shall be deemed satisfied as if
target performance was achieved. In general, a Replacement Award means a
substitute award that, compared to the award being replaced, is of the same type
of award, has at least an equal intrinsic value, has vesting that continues on
the same terms, and has other terms and conditions are not less favorable to the
holder of the Award.


(b)If, in connection with a Corporate Change, the Company’s successor does not
provide a Replacement Award to replace your existing Award, then the unvested
portion of your Award, if any, will immediately become 100% vested and free of
all restrictions, with payment made not later than the sixtieth (60th) day
following the Corporate Change; provided that if the level of performance
achieved by the Company with respect to the Performance Measures in Section 6
below has not been determined, then such Performance Measures shall be deemed
satisfied as if target performance was achieved.


(c)An Award shall qualify as a Replacement Award if: (i) it is of the same type
as the Replaced Award (or, it is of a different type as the Replaced Award,
provided that the Committee, as constituted immediately prior to the Corporate
Change, finds such type acceptable); (ii) it has an intrinsic value at least
equal to the value of the Replaced Award; (iii) it relates to publicly traded
equity securities of the Company or its successor in the Corporate Change or
another entity that is affiliated with the Company or its successor following
the Corporate Change; (iv) its terms and conditions comply with Section 6(a);
(v) vesting conditions continue on the same terms as set forth in the Replaced
Award; and (vi) its other terms and conditions are not less favorable to the
holder of the Award than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent
Corporate Change). Without limiting the generality of the foregoing, a
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 6(c) are satisfied shall be made by the
Committee, as constituted immediately before the Corporate Change, in its sole
discretion.


6.Determination of Earned Units, Settlement and Payment. As soon as
administratively practicable following the conclusion of the Performance Period,
the Committee shall certify in writing the level of performance achieved by the
Company with respect to the Performance Measures (the “Achievement Percentage”).
The actual number of Performance Units earned under your individual Award (the
“Earned Units”) shall be determined by the Committee (or any officer of the
Company to whom authority to determine such adjustment is delegated by the
Committee) and based on the Company’s Achievement Percentage and your Target
Award. Not later than the sixtieth (60th) day following the applicable Vest Date
of such Earned Units, you will receive payment a lump sum cash payment equal to
the number of the vested Earned Units multiplied by the Fair Market Value of a
share of Common Stock on the Vest Date, less applicable taxes and withholding.


2


Exterran Corporation 2020 Performance Award



--------------------------------------------------------------------------------



Except as provided below, this Award is intended to be exempt under Section 409A
of the Code (“Section 409A”) under the short-term deferral exclusion and will be
interpreted and operated consistent with such intent. If, for any reason, the
Company determines that this Award is subject to Section 409A, the Company shall
have the right in its sole discretion (without any obligation to do so or to
indemnify you or any other person for failure to do so) to adopt such amendments
to the Plan or this Award Notice, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Company determines are necessary or appropriate to
provide for either the Performance Units to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.


7.No Stockholder Rights. The Performance Units represent an unfunded, unsecured
and contingent right to receive payment. You have no rights as a stockholder
with respect to any Performance Units.


8.Non-Transferability. You cannot sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of your Award except as otherwise set forth in Paragraph
XV(i) of the Plan.


9.No Right to Continued Service. Nothing in this Award Notice guarantees your
continued status as an Employee or other service provider of the Company or any
of its Affiliates or interferes in any way with the right of the Company or its
Affiliates to terminate your status as an Employee or other service provider at
any time.


10.Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.


11.Withholding. Your Award is subject to applicable income and/or social
insurance tax withholding obligations (including, without limitation, any
applicable FICA, employment tax or other social security contribution
obligations), and the Company and its Affiliates may, in their sole discretion,
withhold a sufficient amount from the amount that is otherwise payable to you
pursuant to your Award to satisfy any such withholding obligations. If
necessary, the Company reserves the right to withhold from your regular earnings
an amount sufficient to meet the withholding obligations.


12.Plan Governs. This Award Notice is subject to the terms of the Plan, a copy
of which is available at no charge through your stock account or which will be
provided to you upon request as indicated in Section 18. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures that may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice including, but not
limited to, Paragraphs XV(l) (“Section 409A of the Code”) and XV(j) (“Clawback”)
thereof. In the event of a discrepancy between this Award Notice and the Plan,
the Plan shall govern.


13.Adjustment. This Award shall be subject to adjustment as provided in
Paragraph XIII of the Plan.


14.Modifications. The Company may, without your consent, make any change to this
Award Notice that is not materially adverse to your rights under this Award
Notice or the Plan.
3


Exterran Corporation 2020 Performance Award



--------------------------------------------------------------------------------





15.Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement Agreement.
The greatest assets of the Company and its affiliates (“Exterran” in this
Section 15) are its employees, directors, customers, and confidential
information. In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this
Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement Agreement as
set forth in this Section 15, the terms of which you accept and agree to by
accepting the Award.
In order to assist you with your employment-related duties, Exterran has
provided and shall continue to provide you with access to confidential and
proprietary operational information and other confidential information which is
either information not known by actual or potential competitors and third
parties or is proprietary information of Exterran (“Confidential Information”).
Such Confidential Information shall include, without limitation, information
regarding Exterran’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research, knowhow, manufacturing and fabrication techniques, engineering and
product design specifications, financial information, business plans and
strategies, information derived from reports and computer systems, work in
progress, marketing and sales programs and strategies, cost data, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran. You agree, during your service as an Employee and at all
times thereafter, not to use, divulge, or furnish or to make accessible to any
third party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.
a.You agree that whenever your service as an Employee of Exterran ends for any
reason, (i) you shall return to Exterran all documents containing or referring
to Exterran’s Confidential Information as may be in your possession and/or
control, with no request being required; and (ii) you shall return all Exterran
computers, mobile computing devices, handheld devices, phones and similar
equipment, hardware and software, and all Exterran property, files, records,
documents, drawings, specifications, lists, equipment and other similar items
relating to Exterran’s business coming into your possession and/or control
during your employment, with no request being required. You further agree that
if company property is in electronic form on a personal computer or device, you
will delete all such information from the devices.
b.In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Exterran, and for one year thereafter, directly or indirectly, for any
reason, for your own account or on behalf of or together with any other person,
entity or organization (i) call on or otherwise solicit, cause, encourage or
induce any natural person who is employed by Exterran in any capacity for
employment by another company (including, for this purpose, contracting with any
person who was an independent contractor (excluding consultant) of Exterran on
the date of your employment or during the six (6)-month period preceding the
termination of your employment), or (ii) solicit any established customer of
Exterran or other service provider of Exterran or interfere with the
relationship of Exterran with its established customers or other service
providers without, any of those cases, the prior written consent of Exterran.
4


Exterran Corporation 2020 Performance Award



--------------------------------------------------------------------------------



c.In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Exterran, and for one year thereafter, accept employment or engage in any
business activity (whether as a principal, partner, joint venturer, agent,
employee, salesperson, consultant, independent contractor, director, or officer)
with a “Competitor” (as defined below) of Exterran where such employment or
activity would involve your (i) providing, selling or attempting to sell, or
assisting in the sale or attempted sale of, any services or products competitive
with or similar to those services or products with which you had any
involvement, and/or regarding which you had access to any information, during
your service as an Employee or other service provider of Exterran (including any
products or services being researched or developed by Exterran during your
service as an Employee or other service provider of Exterran), or (ii) providing
or performing services that are similar to any services that you provided to or
performed for Exterran during your service as an Employee or other service
provider of Exterran.
For purposes of this Section 15(d), a “Competitor” is any business or entity
that, at any time during the one-year period following your separation from
employment, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by Exterran. “Competitor”
includes, without limitation, any company or business relating to the provision
of oil, water and natural gas processing and treatment in the oil and gas
industry, including compression, water and power products and services, and
midstream infrastructure contract operations and product sales and the supply of
aftermarket parts and services globally.


The restrictions set forth in this Section 15(d) will be limited to the
geographic areas (i) where you performed services for Exterran, (ii) where you
solicited or served the customers or clients of Exterran, or (iii) otherwise
impacted or influenced by your provision of services to Exterran.
Notwithstanding the foregoing, you may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) you are not a controlling person
of, or a member of a group which controls, such entity and (C) you do not,
directly or indirectly, own three percent (3%) or more of any class of
securities of such entity.


d.Subject to Section 16 below, you agree that you will not, directly or
indirectly, make any public or private statements (whether orally, in writing,
via electronic transmission or otherwise) that disparage, denigrate or malign
Exterran or any of its affiliates; any of the businesses, activities,
operations, affairs, reputations or prospects of any of the foregoing; or any of
the respective officers, employees, directors, managers, partners, agents,
members or shareholders of any of the foregoing.
e.You agree that (i) the terms of this Section 15 are reasonable and constitute
an otherwise enforceable agreement to which the terms and provisions of this
Section 15 are ancillary or a part of; (ii) the consideration provided by
Exterran under this Section 15 is not illusory; (iii) the restrictions of this
Section 15 are necessary and reasonable for the protection of the legitimate
business interests and goodwill of Exterran; and (iv) the consideration given by
Exterran under this Section 15, including without limitation, the provision by
Exterran of
5


Exterran Corporation 2020 Performance Award



--------------------------------------------------------------------------------



Confidential Information to you, gives rise to Exterran’s interests in the
covenants set forth in this Section 15.
f.You and Exterran agree that it was both parties’ intention to enter into a
valid and enforceable agreement. You agree that if any covenant contained in
this Section 15 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.
g.In the event that Exterran determines that you have breached or attempted or
threatened to breach any term of this Section 15, in addition to any other
remedies at law or in equity Exterran may have available to it, it is agreed
that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 15 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 15.
h.You hereby acknowledge that the Award being granted to you under the Plan is
an extraordinary item of compensation and is not part of, nor in lieu of, your
ordinary wages for services you may render to Exterran.
i.You understand that your obligations under this Section 15 are independent of
and do not affect the enforceability of any other restrictive covenants by which
you have agreed to be bound in any other agreement with Exterran.
j.Notwithstanding any other provision of this Award, the provisions of this
Section 15 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 15 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.
16. Protected Rights. Notwithstanding any other provision of this Award Notice,
nothing contained in this Award Notice limits your ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”), or from
providing truthful testimony in response to a lawfully issued subpoena or court
order. You understand that this Award Notice does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Exterran.
17. Defend Trade Secrets Act. You are hereby notified that under the Defend
Trade Secrets Act: (1) no person will be held criminally or civilly liable under
federal or state trade secret law for disclosure of a trade secret (as defined
in the Economic Espionage Act) that is: (A) made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (2) a person who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the person and use the trade secret information in the
court proceeding, if the person files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.


6


Exterran Corporation 2020 Performance Award



--------------------------------------------------------------------------------



18. Additional Information. If you require additional information concerning
your Award, contact compensation@exterran.com, UBS at 1-877-313-6669, or log in
online at www.ubs.com/onesource/extn.
19. Clawback. The Award shall be subject to the provisions of any clawback or
recoupment policy adopted by the Company’s Board of Directors from time to time,
including without limitation the Incentive-Based Compensation Recoupment Policy
adopted by the Company’s Board of Directors to be effective on January 1, 2019.


20. Amendment. Nothing in this Award Notice shall amend any provision of any
Severance Benefit Agreement or Change of Control Agreement of any executive,
including any provision relating to forfeiture or cancellation of an unvested
Award in Section 4.


21. Acceptance. If you agree with the terms and conditions of this Award, please
indicate your online acceptance in UBS One Source by selecting “Accept.” To
reject the Award, select “Reject.” Please note that if you reject the Award or
do not accept the Award within 30 days of the Grant Date, the Award will be
forfeited.




7


Exterran Corporation 2020 Performance Award




--------------------------------------------------------------------------------



EXTERRAN CORPORATION AWARD NOTICE
PERFORMANCE UNITS
EXHIBIT A
2020 PERFORMANCE-BASED OBJECTIVES AND CONDITIONS

Performance PeriodThe two-year period commencing on January 1, 2020 and ending
on December 31, 2021.


Performance Measures


Performance will be based on financial measures, as follows:


I. EBITDA, as adjusted % Rate – 50% weight


1. EBITDA, as adjusted, divided by Total Revenue (defined from financial
statements)


a. “EBITDA, as adjusted” defined as:
Net income (loss) excluding income (loss) from discontinued operations (net of
tax), cumulative effect of accounting changes (net of tax), income taxes,
interest expense (including debt extinguishment costs), depreciation and
amortization expense, impairment charges, restructuring and other charges,
non-cash gains or losses from foreign currency exchange rate changes recorded on
intercompany obligations, expensed acquisition costs and other items.


provided, however, that adjustments to EBITDA may be made by the Committee:
i. Upon acquisitions or dispositions approved by the Board or a Board committee,
the Committee may change threshold, target and maximum amounts; and


ii. Unusual items or non-recurring items are subject to Committee determination
in its discretion in its end-of-year evaluation as to whether actual results may
change performance or threshold, target or maximum amounts, including but not
limited to restatement related charges, proceeds from sale of joint venture
assets, loss on sale of business, and penalties from Brazilian tax programs.


II. Backlog ROA – 50% weight


1. Margin backlog divided by PP&E + Inventory
Performance Levels
Below Threshold
0% payout
Threshold
50% payout
Target
100% payout
Maximum
200% payout
EBITDA,
% RateTBD*TBD*TBD*TBD*Backlog ROATBD*TBD*TBD*TBD*
Straight line interpolation will be used between Threshold and Target and
between Target and Maximum performance levels. No amount shall be paid if the
Achievement Percentage is determined to be less than the Threshold level.



* Subject to Board Approval
        A-1



